Exhibit 10.1

FIFTH AMENDMENT

TO

CREDIT AGREEMENT

DATED FEBRUARY 27, 2004

BY, BETWEEN AND AMONG

BEASLEY MEZZANINE HOLDINGS, LLC,

BANK OF MONTREAL, CHICAGO BRANCH, AS ADMINISTRATIVE AGENT

AND

THE LENDERS PARTY THERETO

This FIFTH AMENDMENT (the “Amendment”) dated as of April 13, 2007, is entered
into by, between and among BEASLEY MEZZANINE HOLDINGS, LLC (“Borrower”), BANK OF
MONTREAL, CHICAGO BRANCH (“Bank of Montreal”), as administrative agent for
Lenders (in such capacity the “Administrative Agent”), and THE LENDERS (as
defined in the Credit Agreement).

WHEREAS, Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of February 27, 2004, as amended by the First
Amendment to Credit Agreement dated June 18, 2004, the Second Amendment to
Credit Agreement dated June 27, 2005, the Third Amendment to Credit Agreement
dated January 30, 2006, and the Fourth Amendment to Credit Agreement dated
February 1, 2007 (as amended, the “Credit Agreement”);

WHEREAS, Borrower desires that Lenders (i) increase the aggregate amount of Term
Loan Commitments by $28,055,555.55 to $128,055,555.55, which increased amount
shall be used by Borrower to repay the outstanding Revolving Loans (but not
reduce the Revolving Loan Commitments) and to repay, in full, the Loans of The
Bank of New York, (ii) to decrease the aggregate amount of the Revolving Loan
Commitments by $17,243,055.55 to $102,131,944.45, and (iii) increase the maximum
amount of Incremental Facility by $15,000,000 to $90,000,000 and to include
revolving loans as part thereof;

WHEREAS, after giving effect to this Amendment, the Lenders shall have extended
to Borrower revolving and term credit facilities in the aggregate amount of
$230,187,500 and an uncommitted credit facility of up to $90,000,000;

WHEREAS, upon the effective time of this Amendment, Wells Fargo, National
Association shall replace The Bank of New York as the “Syndication Agent”, and
BNP Paribas shall replace Wells Fargo, National Association as a
“Co-Documentation Agent”; and

WHEREAS, Borrower, the Administrative Agent and the Lenders desire to enter into
this Amendment to effect the foregoing and to amend certain other provisions of
the Credit Agreement as more particularly set forth below;

NOW, THEREFORE, Borrower, the Administrative Agent and the Lenders hereby agree
as follows:



--------------------------------------------------------------------------------

1. Defined Terms. Capitalized terms which are used herein without definition and
which are defined in the Credit Agreement shall have the same meanings herein as
in the Credit Agreement.

2. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 below, the Credit Agreement is hereby amended as follows:

 

  A. The following defined terms set forth in subsection 1.1 of the Credit
Agreement are hereby deleted in their entirety and replaced with the following
new definitions:

“Consolidated Excess Cash Flow” means, for Borrower and its Subsidiaries on a
consolidated basis, for any Fiscal Year of Borrower, the amount by which
Borrower’s and its Subsidiaries’ operating revenues collected in Cash during
such Fiscal Year exceed the sum (without duplication) of (i) Borrower’s and its
Subsidiaries’ consolidated operating expenses paid in Cash in such period
(including, without duplication, Consolidated Cash Interest Expense and general
and administrative expenses), plus (ii) the amount (without duplication) paid in
Cash by Borrower and its Subsidiaries in such period for (a) principal
repayments of the Consolidated Total Debt (excluding payments made from
Consolidated Excess Cash Flow), including voluntary prepayments of the Term
Loans in accordance with subsection 2.4B(i), plus (b) Consolidated Capital
Expenditures paid in Cash, plus (c) Cash distributions permitted under
subsection 7.5 hereof, plus (d) fees and expenses paid in Cash by Borrower and
its Subsidiaries hereunder or under the other Loan Documents for the
effectiveness of such agreements and for amendments and waivers thereto
excluding such costs that are paid with proceeds of Loans, plus (e) all legal
fees and expenses paid in Cash by Borrower and its Subsidiaries with respect to
any acquisition or disposition of a Station permitted hereunder excluding such
costs that are paid with proceeds of Loans hereunder, plus (f) the aggregate
amount of Holdings Advances made in such Fiscal Year, plus (g) all Cash invested
in Investments during such Fiscal Year as permitted by subsection 7.3(v),
(viii) and (ix) or used in consummating Permitted Acquisitions excluding
Investments or Permitted Acquisitions made with Cash constituting proceeds of
Loans hereunder. For purposes of calculating Consolidated Excess Cash Flow with
respect to assets not owned by the Borrower and its Subsidiaries for the full
Fiscal Year, Consolidated Excess Cash Flow shall be calculated as if any
operations disposed of by any Borrower and its Subsidiaries at any time during
the preceding 12-month period had not been owned by the Borrower and its
Subsidiaries for any of the full preceding 12-month period.

“Revolving Loan Commitment Termination Date” means the earlier of (i) June 30,
2015 or (ii) the date on which the Commitments are terminated and the Loans and
other Obligations are declared immediately due and payable in accordance with
Section 8.

“Revolving Loans” means the Loans made or maintained by Lenders to Borrower
pursuant to subsection 2.1A(ii) and the Incremental Revolving Loans, if any.

 

  B. The definition of Consolidated Operating Cash Flow in subsection 1.1 of the
Credit Agreement is hereby amended by deleting clause (viii) thereof and
replacing it with the following:

“all legal fees and expenses incurred by Borrower and its Subsidiaries with
respect to any acquisition or disposition of a Station permitted hereunder as a
“like-kind” exchange under

 

2



--------------------------------------------------------------------------------

Section 1031 of the Internal Revenue Code or a “reverse like-kind exchange”
under the Internal Revenue Code, and”

 

  C. The following new defined terms are hereby added to subsection 1.1 of the
Credit Agreement:

“Effective Date” means the “Effective Date” as defined and used in the Fifth
Amendment to this Agreement dated as of April 13, 2007.

“Effective Time” means the “Effective Time” as defined and used in the Fifth
Amendment to this Agreement dated as of April 13, 2007.

“Incremental Loan” shall have the meaning set forth in subsection 2.11A.

“Incremental Revolving Loan” shall have the meaning set forth in subsection
2.11A.

“Incremental Revolving Loan Notes” shall have the meaning set forth in
subsection 2.11C.

“Pre-Effective Time Credit Agreement” means the Credit Agreement as in effect
immediately prior to the Effective Time.

“Pre-Effective Time Term Loans” means the “Term Loans” as defined in the
Pre-Effective Time Credit Agreement.

“Replacement Property” shall have the meaning assigned to that term in
subsection 2.4B(iii)(a)(4).

“Reverse Like-Kind Exchange Accommodation Titleholder” shall have the meaning
assigned to that term in subsection 2.4B(iii)(a)(4).

“Reverse Like-Kind Exchange Permitted Acquisition” shall have the meaning
assigned to that term in subsection 2.4B(iii)(a)(4).

 

  D. The defined term “Incremental Term Loan Commitment Termination Date” is
hereby deleted and replaced with the following new definition:

“Incremental Loan Commitment Termination Date” means the earliest of
(i) December 31, 2010, (ii) the date of termination of Lenders’ obligations to
make Loans and to issue Letters of Credit or permit existing Loans to remain
outstanding under this Agreement, and (iii) the date of indefeasible prepayment
in full by Borrower of all Obligations and the cancellation and return (or
stand-by guarantee) of all Letters of Credit or the cash collateralization of
all Letter of Credit Obligations, and the permanent reduction of all Commitments
to zero dollars ($0).

 

  E. The defined term “Notice of Incremental Term Loan Request” is hereby
deleted and replaced with the following new definition:

“Notice of Incremental Loan Request” has the meaning set forth in
subsection 2.11B.

 

3



--------------------------------------------------------------------------------

  F. Subsection 2.1(A) of the Credit Agreement is hereby amended by deleting the
present text thereof in its entirety and substituting in its place the
following:

(i) Term Loans. Each Lender having a Term Loan Commitment (as defined in the
Pre-Effective Time Credit Agreement) severally agrees (a) to continue its
Pre-Effective Time Term Loans as Term Loans hereunder at the Effective Time (and
Borrower hereby agrees to such continuation), and/or (b) to lend to Borrower
(and Borrower agrees to borrow) on the Effective Date an amount as a Term Loan
hereunder, so that, after giving effect to the making of all such Term Loans of
all Lenders and such continuation of Pre-Effective Time Term Loans, each Lender
having a Term Loan Commitment will make and/or hold, as the case may be, a Term
Loan in the amount of its Pro Rata Share of the aggregate amount of the Term
Loan Commitments, to be used for the purposes identified in subsection 2.5A. The
amount of each Lender’s Term Loan Commitment is set forth opposite its name on
Schedule 2.1 annexed to the Fifth Amendment to this Agreement dated as of
April 13, 2007, the aggregate amount of the Term Loan Commitments is One Hundred
Twenty-Eight Million Fifty-Five Thousand Five Hundred Fifty-Five and 55/100
Dollars ($128,055,555.55), and the aggregate amount of the Term Loan Commitments
to be drawn or continued on the Effective Date after giving effect to the
preceding clauses (a) and (b) is One Hundred Twenty-Eight Million Fifty-Five
Thousand Five Hundred Fifty-Five and 55/100 Dollars ($128,055,555.55); provided
that the Term Loan Commitments of Lenders shall be adjusted to give effect to
any assignments of the Term Loan Commitments pursuant to subsection 10.1B. Upon
funding of the Term Loan Commitment by a Lender, such Lender’s Term Loan
Commitment shall expire immediately and without further action on the date
hereof. Amounts borrowed under this subsection 2.1A(i) and subsequently repaid
or prepaid may not be reborrowed.

(ii) Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Borrower from
time to time during the period from the Closing Date to but excluding the
Revolving Loan Commitment Termination Date an aggregate amount not exceeding its
Pro Rata Share of the aggregate amount of the Revolving Loan Commitments to be
used for the purposes identified in subsection 2.5A. The amount of each Lender’s
Revolving Loan Commitment is set forth opposite its name on Schedule 2.1 annexed
hereto and the aggregate amount of the Revolving Loan Commitments is One Hundred
Two Million One Hundred Thirty-One Thousand Nine Hundred Forty-Four and 45/100
Dollars ($102,131,944.45); provided that the Revolving Loan Commitments of
Lenders shall be adjusted to give effect to any assignments of the Revolving
Loan Commitments pursuant to subsection 10.1B; and provided, further that the
amount of the Revolving Loan Commitments shall be reduced from time to time by
the amount of any reductions thereto made pursuant to subsection 2.4. Each
Revolving Lender’s Revolving Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date, and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Loan Commitments
shall be paid in full no later than that date. Subject to reduction of the
Revolving Loan Commitments pursuant to subsection 2.4, amounts borrowed under
this subsection 2.1A(ii) may be repaid and reborrowed to but excluding the
Revolving Loan Commitment Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.

 

4



--------------------------------------------------------------------------------

  G. Schedule 2.1 to the Credit Agreement is hereby amended by deleting the
present text thereof and substituting in its place the new Schedule 2.1 attached
to this Amendment.

 

  H. Subsection 2.2(A) of the Credit Agreement is hereby amended by deleting the
present text of the third paragraph thereof (including the table set forth
therein) and substituting in its place the following:

With respect to Term Loans and Revolving Loans, the “Applicable Margin” for each
Base Rate Loan and LIBOR Rate Loan shall be the percentage set forth below for
that type of Loan based upon the Consolidated Total Debt Ratio as set forth and
adjusted below:

 

Consolidated Total Debt Ratio

   Applicable Margin      Base
Rate Loan     LIBOR
Rate Loan  

Greater than or equal to 5.50:1.00

   0.250 %   1.500 %

Greater than or equal to 5.00:1.00 but less than 5.50:1.00

   0.000 %   1.250 %

Greater than or equal to 4.50:1.00 but less than 5.00:1.00

   0.000 %   1.000 %

Less than 4.50:1.00

   0.000 %   0.750 %

 

  I. Subsection 2.2(B)(v) of the Credit Agreement is hereby amended by deleting
the present text thereof in its entirety and substituting in its place the
following:

(v) no Interest Period with respect to any portion of the Term Loans shall
extend beyond June 30, 2015, and no Interest Period with respect to any portion
of the Revolving Loans shall extend beyond the Revolving Loan Commitment
Termination Date;

 

  J. Subsection 2.4(A) of the Credit Agreement is hereby amended by deleting the
present text thereof in its entirety and substituting in its place the
following:

(i) Scheduled Payments of Term Loans. Borrower shall make principal payments on
the Term Loans in installments on the dates and in the amounts set forth below:

 

Quarter Ending

  

Scheduled Repayment of

Term Loans

June 30, 2009

   $ 1,600,694.44

September 30, 2009

   $ 1,600,694.44

December 31, 2009

   $ 1,600,694.44

March 31, 2010

   $ 1,600,694.44

 

5



--------------------------------------------------------------------------------

Quarter Ending

  

Scheduled Repayment of

Term Loans

June 30, 2010

   $ 1,600,694.44

September 30, 2010

   $ 1,600,694.44

December 31, 2010

   $ 1,600,694.44

March 31, 2011

   $ 1,600,694.44

June 30, 2011

   $ 2,561,111.11

September 30, 2011

   $ 2,561,111.11

December 31, 2011

   $ 2,561,111.11

March 31, 2012

   $ 2,561,111.11

June 30, 2012

   $ 2,561,111.11

September 30, 2012

   $ 2,561,111.11

December 31, 2012

   $ 2,561,111.11

March 31, 2013

   $ 2,561,111.11

June 30, 2013

   $ 3,201,388.89

September 30, 2013

   $ 3,201,388.89

December 31, 2013

   $ 3,201,388.89

March 31, 2014

   $ 3,201,388.89

June 30, 2014

   $ 3,201,388.89

September 30, 2014

   $ 3,201,388.89

December 31, 2014

   $ 3,201,388.89

March 31, 2015

   $ 3,201,388.89

June 30, 2015

   $ 69,150,000.00

; provided that the scheduled installments of principal of the Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with subsection 2.4B(iv); provided,
further that the Term Loans and all other amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than June 30, 2015, and the final
installment payable by Borrower in respect of the Term Loans on such date shall
be in an amount, if such amount is different from that specified above,
sufficient to repay all amounts owing by Borrower under this Agreement with
respect to the Term Loans.

(ii) Scheduled Reductions of Revolving Loan Commitments. The Revolving Loan
Commitments shall be permanently reduced on the dates and in the amounts set
forth below:

 

6



--------------------------------------------------------------------------------

Quarter Ending

  

Scheduled Reduction

of Revolving

Loan Commitments

June 30, 2013

   $ 5,106,597.22

September 30, 2013

   $ 5,106,597.22

December 31, 2013

   $ 5,106,597.22

March 31, 2014

   $ 5,106,597.22

June 30, 2014

   $ 5,106,597.22

September 30, 2014

   $ 5,106,597.22

December 31, 2014

   $ 5,106,597.22

March 31, 2015

   $ 5,106,597.22

June 30, 2015

   $ 61,279,166.67

; provided that the scheduled reductions of the Revolving Loan Commitments set
forth above shall be reduced in connection with any voluntary or mandatory
reductions of the Revolving Loan Commitments in accordance with subsection
2.4B(iv); and provided, further, that the Revolving Loans and all other amounts
owed hereunder with respect to the Revolving Loans shall be paid in full no
later than the Revolving Loan Commitment Termination Date, and the final
installment payable by Borrower in respect of the Revolving Loans on such date
shall be in an amount, if such amount is different from that specified above,
sufficient to repay all amounts owing by Borrower under this Agreement with
respect to the Revolving Loans.

 

  K. Subsection 2.4(B)(iii)(a) of the Credit Agreement is hereby amended by
adding the following new subsection:

(4) Further, notwithstanding the foregoing provisions of subsection
2.4B(iii)(a)(1), Borrower shall not be required to use the Net Cash Proceeds
from the disposition of a Relinquished Station (but only to the extent that such
Net Cash Proceeds do not exceed the amount of the purchase price, plus
reasonable fees and expenses, paid in connection with the Reverse Like-Kind
Exchange Permitted Acquisition) to prepay the outstanding Loans and/or
permanently reduce the Revolving Loan Commitments (but shall use such Net Cash
Proceeds to repay the outstanding Revolving Loans without a reduction of the
Revolving Loan Commitment to the extent required by subsection 2.4B(iii)(a)(1)),
provided (A) no Event of Default then exists or would exist after giving effect
to the disposition of such Relinquished Station, and (B) Borrower structures the
Asset Sale as a Reverse Like-Kind Exchange and in the manner specified below. In
connection with effecting a Reverse Like-Kind Exchange, Borrower shall (A) enter
into a loan arrangement permitted by IRS Rev. Proc. 2000-37 with one or more
entities formed to serve the function of an exchange accommodation titleholder
in the Reverse Like-Kind Exchange (each, a “Reverse Like-Kind Exchange
Accommodation Titleholder”), pursuant to loan documentation that is reasonably
satisfactory to the Administrative Agent, (B) secure and assign to the Reverse
Like-Kind Exchange Accommodation Titleholder a contractual right to acquire the
assets of a Station or Stations identified by Borrower as a Permitted
Acquisition (the “Replacement Property”), (C) secure a contractual right to
receive the Replacement Property from the Reverse Like-Kind Exchange
Accommodation Titleholder on terms reasonably satisfactory to the

 

7



--------------------------------------------------------------------------------

Administrative Agent (the “Reverse Like-Kind Exchange Permitted Acquisition”),
and (D) prior to advancing any funds to the Reverse Like-Kind Exchange
Accommodation Titleholder in connection with such loan arrangement, deliver to
the Administrative Agent a First Priority security interest in all contractual
rights of Borrower against the Reverse Like-Kind Exchange Accommodation
Titleholder, including, without limitation, the loan documentation and purchase
rights referenced in (A), (B) and (C) above. In the event the Reverse Like-Kind
Exchange is not consummated within the time periods required by IRS Rev. Proc.
2000-37, then the Net Cash Proceeds shall be applied as provided for in
subsection 2.4B(iii)(a)(1) hereof.

 

  L. Subsection 2.4(B)(iii)(d) of the Credit Agreement is hereby amended by
deleting the present text thereof in its entirety and substituting in its place
the following:

(d) Prepayments and Reductions from Consolidated Excess Cash Flow. In the event
that there shall be Consolidated Excess Cash Flow for any Fiscal Year
(commencing with Fiscal Year 2007), then no later than one hundred twenty
(120) days after the end of such Fiscal Year, Borrower shall prepay the Loans
and/or the Revolving Loan Commitments shall be permanently reduced in an
aggregate amount equal to 50% of such Consolidated Excess Cash Flow if (y) any
Event of Default has occurred and is continuing or (z) if the Consolidated Total
Debt Ratio at the end of such Fiscal Year is greater than or equal to 5.50:1.00;
provided, however, that if neither of the foregoing clause (y) or (z) is
applicable, no payments shall be required hereunder with respect to Consolidated
Excess Cash Flow.

 

  M. Subsection 2.5(A) of the Credit Agreement is hereby amended by deleting the
present text of the first sentence thereof in its entirety and substituting in
its place the following:

The proceeds of the Term Loans and the Revolving Loans shall be applied by
Borrower to (i) refinance the Indebtedness under the Pre-Effective Time Credit
Agreement, (ii) pay the purchase price and related fees and expenses for
Permitted Acquisitions, and (iii) provide financing for working capital and
other general corporate purposes of Borrower and its Subsidiaries; provided
that, at the Effective Time, Twenty-Eight Million Fifty-Five Thousand Five
Hundred Fifty-Five and 55/100 Dollars ($28,055,555.55) of the proceeds of the
additional Terms Loans made at such time shall be applied to reduce the
outstanding Revolving Loans.

 

  N. Subsection 2.11 of the Credit Agreement is hereby amended by deleting the
present text thereof in its entirety and substituting in its place the
following:

A. Borrower shall have the right, from time to time on or before the Incremental
Loan Commitment Termination Date, to request additional term loans (each an
“Incremental Term Loan,” and, collectively the “Incremental Term Loans and “Term
Loans” shall thereafter be deemed to include all Incremental Term Loans) and/or
revolving loans (each an “Incremental Revolving Loan,” and, collectively the
“Incremental Revolving Loans” and “Revolving Loans” shall thereafter be deemed
to include all Incremental Revolving Loans) pursuant to an incremental facility
(the “Incremental Facility”); provided, that at the time any Incremental Term
Loan and Incremental Revolving Loan (each an “Incremental Loan,” and,
collectively the “Incremental Loans”) is made pursuant to the Incremental
Facility, (a) no Event of Default or Potential Event of Default shall have
occurred and be continuing or result from the making of such Incremental Loan;
(b) Borrower shall have delivered to Administrative Agent (1) a Compliance
Certificate certifying, among other things, that

 

8



--------------------------------------------------------------------------------

Borrower is, as of the date of such Incremental Loan and after giving effect to
both such Incremental Loan and the Permitted Acquisition, if any, for which the
proceeds of such Incremental Loan will be used, in compliance with all terms and
conditions contained in this Agreement and the other Loan Documents, including
the financial covenants set forth in this Agreement, accompanied by a written
calculation, in detail satisfactory to Administrative Agent, of such financial
covenant compliance and (2) such other information as may be required by
Administrative Agent or any Lender; (c) the principal amount of the requested
Incremental Loan shall be at least Ten Million Dollars ($10,000,000) and the
aggregate original principal amount of all Incremental Loans outstanding
(excluding any Term Loans borrowed on the Effective Date) do not exceed an
amount equal to Ninety Million Dollars ($90,000,000) minus the original
principal amount of the Incremental Loan being requested and Borrower shall be
limited to five (5) Incremental Loan requests after the Effective Date; (d) each
Incremental Term Loan shall constitute a Term Loan, and each Incremental
Revolving Loan shall constitute a Revolving Loan, and (i) rank pari passu in
right of payment and of security with the other Term Loans and Revolving Loans,
as applicable, and (ii) mature and amortize in a manner reasonably acceptable to
the Incremental Loan lenders, but in any event have an average weighted life
equal to or longer than the Term Loans and Revolving Loans, as applicable, and
mature on a date no earlier than June 30, 2015, provided, that the applicable
interest rates may differ from the then existing Term Loans and Revolving Loans;
and (e) the proceeds of any Incremental Loan may be used for general corporate
purposes, including the purpose of consummating a Permitted Acquisition,
provided that the proceeds of Incremental Term Loans of up to Twenty-Five
Million Dollars ($25,000,000) of the Incremental Facility that are borrowed by
Borrower within six (6) months following the Effective Date may be used by
Borrower to repay outstanding Revolving Loans (but not reduce the Revolving Loan
Commitments). Notwithstanding anything to the contrary contained herein, all
Credit Parties hereby acknowledge and agree that Lenders are not making a
commitment herein to make the Incremental Facility available to Borrower. Until
such time as the Incremental Loan lenders agree to make the Incremental Facility
available to Borrower, the Incremental Facility is and shall remain uncommitted.

B. Borrower shall provide notice to Administrative Agent and each Lender of its
desire for an Incremental Loan (a “Notice of Incremental Loan Request”), the
proposed amount thereof, whether the request is for a revolving loan and/or a
term loan, and specifying the time period within which each Lender is requested
to respond (which shall in no event be less than twenty-one (21) days from the
date of delivery of such notice to the Lenders). Each Lender shall have the
option (in its sole and complete discretion) to subscribe for its Pro Rata Share
of such proposed loan under the Incremental Facility; provided, however, that if
any Lender has not subscribed for its Pro Rata Share of such proposed
Incremental Loan, then Administrative Agent shall be permitted to secure new
lenders in respect of such Pro Rata Share.

C. The terms of any Incremental Loan pursuant to the Incremental Facility
including, without limitation, the manner in which interest shall be determined,
the amount and timing of fees, if any, payable with respect to such Incremental
Loan and the amortization schedule relating to such Incremental Loan shall be
set forth in a supplement to this Agreement (a “Supplement”) in form and
substance reasonably satisfactory to Administrative Agent, executed by
Administrative Agent, the Incremental Loan lenders and each Credit Party,
provided that the effect of such Supplement, together with all other Supplements
made, is not more binding or restrictive on Borrower or beneficial to the
Incremental Loan lenders (other than with respect to pricing) than the Term
Loans and Revolving Loans, as applicable, are to existing Lenders and Borrower,
as applicable. Each Credit Party shall execute and deliver to Administrative
Agent such assumptions, guarantees,

 

9



--------------------------------------------------------------------------------

security documents, opinions and other documents as may be reasonably required
by Administrative Agent and Lenders and obligations shall be evidenced, as
applicable, by promissory notes substantially in the form of Exhibit X (each, an
“Incremental Term Loan Note” and, collectively, the “Incremental Term Loan
Notes”) and by promissory notes substantially in the form of Exhibit X-1 (each,
an “Incremental Revolving Loan Note” and, collectively, the “Incremental
Revolving Loan Notes”), and Borrower shall execute and deliver an Incremental
Term Loan Note and an Incremental Revolving Loan Note, as applicable, to each
Incremental Loan lender in the principal amount of such lender’s Pro Rata Share
of the Incremental Loan being made. Each Incremental Term Loan Note and
Incremental Revolving Loan Note shall represent the obligation of Borrower to
pay the amount of the applicable Incremental Loan advanced by such lender,
together with interest thereon as prescribed in the applicable Supplement.

 

  O. Subsection 3.1(A)(iii) of the Credit Agreement is hereby amended by
deleting the present text thereof in its entirety and substituting in its place
the following:

(iii) any Letter of Credit having an expiration date later than the earlier of
(a) 30 days prior to June 30, 2015, and (b) the date which is one year from the
date of issuance of such standby Letter of Credit; provided that the immediately
preceding clause (b) shall not prevent Issuing Lender from agreeing that a
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one year each unless Issuing Lender elects not to extend
for any such additional period; and provided, further that Issuing Lender shall
give notice that it will not extend such Letter of Credit if it has knowledge
that an Event of Default has occurred and is continuing (and has not been waived
in accordance with subsection 10.6) at the time Issuing Lender must elect
whether or not to allow such extension;

 

  P. Subsection 7.5(iii) of the Credit Agreement is hereby amended by deleting
the present text thereof in its entirety and substituting in its place the
following:

(iii) as long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom and the Consolidated Total Debt
Ratio at such time and immediately prior to and after (on a pro forma basis
giving effect to the repurchase) is less than 6.25:1.00 (and Borrower shall have
delivered to Administrative Agent a Compliance Certificate to such effect):
Borrower may make Cash advances to Holdings or NewHoldco in an amount sufficient
to enable Holdings to repurchase and (except for holding the applicable
repurchased public Securities as treasury stock) retire or otherwise terminate
up to an aggregate of Fifty Million Dollars ($50,000,000) of the public
Securities of Holdings during the term of this Agreement;

 

  Q. Subsections 7.5(iv) and (v) of the Credit Agreement are hereby amended by
replacing “6.00:1.00” with “6.25:1.00” in each such subsection.

 

  R. Subsection 7.6(C) of the Credit Agreement is hereby amended by deleting the
present text thereof in its entirety and substituting in its place the
following:

C. Maximum Consolidated Total Debt Ratio. Borrower shall not permit the ratio of
(i) Consolidated Total Debt as of the last day of any Fiscal Quarter to
(ii) Consolidated Operating Cash Flow for the four consecutive Fiscal Quarter
period ending as of the last day of such Fiscal Quarter during any of the
periods set forth below to exceed the correlative ratio indicated:

 

10



--------------------------------------------------------------------------------

Periods

   Maximum Consolidated
Total Debt Ratio

March 1, 2007 – December 31, 2008

   6.25:1.00

January 1, 2009 – December 31, 2009

   5.75:1.00

January 1, 2010 – December 31, 2010

   5.25:1.00

January 1, 2011 and thereafter

   4.75:1.00

 

  S. Subsection 7.7(v) of the Credit Agreement is hereby amended by deleting the
present text thereof in its entirety and substituting in its place the
following:

(v) Borrower and its Subsidiaries may make Asset Sales of assets having an
aggregate, cumulative fair market value not to exceed Forty Million Dollars
($40,000,000) since the Closing Date; provided that (a) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof and (b) the sole consideration received shall be Cash or Cash and
Permitted Sale Notes;

 

  T. Subsection 7.7(vi) of the Credit Agreement is hereby amended by deleting
the present text thereof in its entirety and substituting in its place the
following:

(vi) Borrower and its Subsidiaries may make other Asset Sales; provided that
either (I) each of the following conditions is satisfied: (a) the assets subject
to such Asset Sales, in the aggregate together with all other assets sold
pursuant to Asset Sales of the Borrower and its Subsidiaries since the Closing
Date did not generate more than 15% of Consolidated Operating Cash Flow taken as
a single accounting period (calculated on a cumulative basis since the Closing
Date) and excluding for such purpose Borrower’s corporate overhead to the extent
deducted in determining net income, (b) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof and
(c) the sole consideration received shall be Cash or Cash and Permitted Sale
Notes or (II) Requisite Lenders approve of such Asset Sale;

 

  U. Subsection 10.6 of the Credit Agreement is hereby amended by inserting “or
Incremental Revolving Loan Lenders” after the term “Incremental Term Lenders” in
the sixth line thereof.

 

  V. New Exhibit X-1, Form of Incremental Revolving Loan Note, attached to this
Amendment is hereby added to the Credit Agreement.

3. Representations and Warranties. Borrower represents and warrants to the
Administrative Agent and the Lenders as follows:

 

  A. The representations and warranties of Borrower contained in the Credit
Agreement, as amended hereby, (i) were true and correct in all material respects
when made, and (ii) continue to be true and correct in all material respects on
the date hereof, except to the extent such representations and warranties by
their terms are made solely as of a prior date.

 

  B. No Event of Default or Potential Event of Default has occurred and is
continuing.

 

11



--------------------------------------------------------------------------------

  C. The execution and delivery of this Amendment (i) have been duly authorized
by all necessary limited liability company action on the part of Borrower; and
(ii) do not result in a breach of or constitute a default under any Contractual
Obligation of any Obligor or require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of any
Obligor or the consent or approval of any Governmental Authority.

 

  D. This Amendment has been duly executed and delivered by Borrower and is the
legally valid and binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

4. Conditions to Effectiveness. This Amendment shall be effective as of
April 13, 2007, subject to the satisfaction in full, or waiver by the
Administrative Agent in writing on or prior to such date, of the conditions
precedent set forth in subsections 4.3 of the Credit Agreement, as applicable,
and the following conditions:

 

  A. Receipt by the Administrative Agent of original or facsimile counterpart
signatures to this Amendment, duly executed and delivered by Borrower and all of
the Lenders.

 

  B. Administrative Agent shall have received such management prepared
projections for the Corporate Borrowers and their respective Subsidiaries for
Fiscal Year 2007 and ending on the June 30, 2015 (representing projections of
anticipated results based on assumptions believed to be reasonable as of the
Effective Date.

 

  C. Counsel to Administrative Agent shall have received payment in full for all
reasonable legal fees charged, and all reasonable, out-of-pocket costs and
expenses incurred, by such counsel in connection with the transactions
contemplated under the Credit Agreement and this Amendment to the extent
invoiced prior to the Effective Date, and Administrative Agent or its Affiliates
shall have received payment in full for all fees, and reasonable, out-of-pocket
costs and expenses incurred, that are due and payable by Borrower thereto on or
prior to the Effective Date, provided that, with respect to such out-of-pocket
costs and expenses (but not such fees), Administrative Agent shall have invoiced
the same prior to the Effective Date.

 

  D. Since December 31, 2006, no event or change has occurred that has caused or
evidences, either in any case or in the aggregate a Material Adverse Effect.

 

  E. Borrower shall have paid an upfront “amendment” fee payable to each current
Lender that executes and delivers this Amendment in an amount equal to 0.05% of
such Lender’s current Commitment (prior to the effectiveness of this Amendment)
under the Pre-Effective Time Credit Agreement, the full amount of which shall be
earned and payable to each such Lender for its own account on the Effective
Time.

 

  F.

Borrower shall have paid an upfront “new-money” fee payable to each Lender that
increases its Commitment from its Commitment set forth in the Pre-Effective Time

 

12



--------------------------------------------------------------------------------

 

Credit Agreement in an amount equal to 0.125% of such increased allocated
Commitment, the full amount of which shall be earned and payable to each such
Lender for its own account on the on the Effective Time.

The time that this Amendment shall become effective in accordance with the
foregoing terms and conditions is referred to herein as the “Effective Time” and
the date of such effectiveness is referred to herein as the “Effective Date”.

 

5. Miscellaneous Provisions.

 

  A. Except as otherwise expressly provided by this Amendment, all of the terms,
conditions and provisions of the Credit Agreement shall remain the same. It is
declared and agreed by each of the parties hereto that the Credit Agreement, as
amended hereby, shall continue in full force and effect, and that this Amendment
and the Credit Agreement shall be read and construed as one instrument. This
Amendment shall be deemed one of the “Loan Documents” under the Credit
Agreement.

 

  B. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

  C. Headings or captions used in this Amendment are for convenience of
reference only and shall not define or limit the provisions hereof.

 

  D. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which together
shall constitute but one and the same instrument; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

BORROWER: BEASLEY MEZZANINE HOLDINGS, LLC By:  

/s/ Caroline Beasley

Name:   Caroline Beasley Title:   Executive Vice President & CFO LENDERS: BANK
OF MONTREAL, CHICAGO BRANCH, as a Lender and as Administrative Agent By:  

/s/ Naghmen Hashemifard

Name:   Naghmen Hashemifard Title:   Director

[SIGNATURE PAGE TO BEASLEY FIFTH AMENDMENT; ADDITIONAL SIGNATURE PAGES OF

LENDERS ARE ATTACHED]



--------------------------------------------------------------------------------

LENDERS: BMO CAPITAL MARKETS FINANCING, INC., as a Lender By:  

/s/ Naghmen Hashemifard

Name:   Naghmen Hashemifard Title:   Director

[SIGNATURE PAGE TO BEASLEY FIFTH AMENDMENT]



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender By:  

/s/ Todd A. Shipley

Name:   Todd A. Shipley Title:   Senior Vice President

[SIGNATURE PAGE TO BEASLEY FIFTH AMENDMENT]



--------------------------------------------------------------------------------

LENDERS: BANK OF SCOTLAND, as a Lender By:  

/s/ Karen Welch

Name:   Karen Welch Title:   Vice President

[SIGNATURE PAGE TO BEASLEY FIFTH AMENDMENT]



--------------------------------------------------------------------------------

LENDERS: BNP PARIBAS, as a Lender By:  

/s/ Ola Anderssen

Name:   Ola Anderssen Title:   Director By:  

/s/ Gregg Bonardi

Name:   Gregg Bonardi Title:   Director

[SIGNATURE PAGE TO BEASLEY FIFTH AMENDMENT]



--------------------------------------------------------------------------------

LENDERS:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a

Lender

By:  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Vice President By:  

/s/ Laurence Lapeyre

Name:   Laurence Lapeyre Title:   Associate

[SIGNATURE PAGE TO BEASLEY FIFTH AMENDMENT]



--------------------------------------------------------------------------------

LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender

By:  

/s/ Karl Kieffer

Name:   Karl Kieffer Title:   Duly Authorized Signatory

[SIGNATURE PAGE TO BEASLEY FIFTH AMENDMENT]



--------------------------------------------------------------------------------

LENDERS: ING CAPITAL, as a Lender By:  

/s/ William C. James

Name:   William C. James Title:   Managing Director

[SIGNATURE PAGE TO BEASLEY FIFTH AMENDMENT]



--------------------------------------------------------------------------------

LENDERS:

COOPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH, as a Lender

By:  

/s/ Laurie Blazek

Name:   Laurie Blazek Title:   Executive Director By:  

/s/ Brett Delfino

Name:   Brett Delfino Title:   Executive Director

[SIGNATURE PAGE TO BEASLEY FIFTH AMENDMENT]



--------------------------------------------------------------------------------

LENDERS: U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Keith Kubota

Name:   Keith Kubota Title:   Vice President

[SIGNATURE PAGE TO BEASLEY FIFTH AMENDMENT]



--------------------------------------------------------------------------------

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Vipa Chiraprut

Name:   Vipa Chiraprut Title:   Vice President

[SIGNATURE PAGE TO BEASLEY FIFTH AMENDMENT]



--------------------------------------------------------------------------------

SCHEDULE 2.1

LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

     Revolving Loan Commitment     Term Loan Commitment     Total    Pro Rata
Share      Amount    Percent     Amount    Percent              Bank of
Montreal, Chicago Branch    $ 18,814,316.26    18.4215784408 %   $ 0.00   
0.0000000000 %   $ 18,814,316.26    8.1734743459 % BMO Capital Markets
Financing, Inc.    $ 0.00    0.0000000000 %   $ 15,760,683.74    12.3076922921 %
  $ 15,760,683.74    6.8468894879 % Bank of America N.A.1    $ 11,672,222.22   
11.4285714258 %   $ 9,777,777.78    7.6355748394 %   $ 21,450,000.00   
9.3184903611 % Bank of Scotland    $ 6,897,222.22    6.7532467507 %   $
20,000,000.00    15.6182212588 %   $ 26,897,222.22    11.6849186945 % BNP
Paribas    $ 9,550,000.00    9.3506493501 %   $ 15,500,000.00    12.1041214756 %
  $ 25,050,000.00    10.8824327993 % Credit Suisse First Boston    $
4,795,405.98    4.6953046922 %   $ 4,017,094.02    3.1369931611 %   $
8,812,500.00    3.8284007602 % General Electric Capital Corporation    $
9,550,000.00    9.3506493501 %   $ 13,777,777.78    10.7592190911 %   $
23,327,777.78    10.1342504610 % ING Barings    $ 11,672,222.22    11.4285714258
%   $ 9,777,777.78    7.6355748394 %   $ 21,450,000.00    9.3184903611 %

Cooperatieve Centrale Raiffeisen-

Boerenleenbank B.A., “Rabobank

Nederland”, New York Branch

   $ 7,958,333.33    7.7922077885 %   $ 11,666,666.67    9.1106290702 %   $
19,625,000.00    8.5256584306 % US Bank National Association    $ 9,550,000.00
   9.3506493501 %   $ 8,000,000.00    6.2472885035 %   $ 17,550,000.00   
7.6242193864 % Wells Fargo Bank, National Association    $ 11,672,222.22   
11.4285714258 %   $ 19,777,777.78    15.4446854688 %   $ 31,450,000.00   
13.6627749118 % Total    $ 102,131,944.45    100.0000000000 %   $ 128,055,555.55
   100.0000000000 %   $ 230,187,500.00    100.0000000000 %

--------------------------------------------------------------------------------

1

Includes amount of Commitments of Fleet National Bank which merged with and into
Bank of America N.A.